—Peters, J.
Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered June 22, 1998, convicting defendant upon his plea of guilty of the crime of promoting prison contraband in the first degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on this appeal. Upon review of the record, defense counsel’s brief and defendant’s pro se submissions, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty to the crime of promoting prison contraband in the first degree in full satisfaction of a four-count indictment and was sentenced, as a predicate felony offender, to a prison term of 2 to 4 years to run consecutively with the sentence he was then serving. His sentence was in accord with the negotiated plea bargain agreement and the relevant statutory requirements. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.